Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and arguments received on 04/27/2021. Claims 1-15 were previously pending. Claims 1-3 and 6-7 are currently amended. New claim 16 is added.
A complete action on the merits of claims 1-16 follows below.

Reason for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed for disclosing “two or more first actuators each configured to independently adjust position of a corresponding one of the two or more arms along a Y-axis and a Z-axis and two or more second actuators configured to independently adjust a position of the two or more arms along an X-axis wherein the X-axis and Y-axis are perpendicular to one another and extend parallel to a top surface of the pellicle and the Z-axis extends perpendicular to the top surface of the pellicle”. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
The closest prior art to the claimed invention of claim 1 are Lee et al. (US Publication No. 2004/0135986) and Kazutoshi (JP2006301525).
Lee et al. teaches (Figs. 8, 9 and 9A) a pellicle removal tool (abstract: de-pellicle tool 30 to remove a pellicle frame 61 from a reticle 60) comprising: a stage (stage at least comprises a base 31, multiple supports 34, support frame 35 and platform 37 under the mask/pellicle 60) that holds a photomask in a fixed position relative to an associated pellicle (par. 0031: lifting the pellicle frame from the reticle; also as shown in Fig. 9, lower surface of lift block housing 44 prevents lifting of the reticle/mask when pin opening 62 of the pellicle frame 61 is engaged with elongated lift pin 49 and the pellicle frame 61 lifted); two or more arms (par. 0039 and Figs. 9, 9A: each lift pin at least comprises elongated lift pins 49 and pin mount extension 48) positioned around the stage (see Figs. 8 and 9 which shows arms are positioned in two opposite sides of the stage) and configured to engage pellicle side wells (pins openings 62 as shown in Fig. 9A) of the pellicle; and two or more actuators (each actuator at least comprises two lift lobes 54, each connected to one lobe connector shaft 55, lobe connector shafts 55 rotated with a shared handle 56 as described in par. 0040 and shown in Figs. 8 and 9) each configured to independently adjust at least a vertical position of a corresponding one of the two or more arms (par. 0040, lines 19-37; as shown in Fig. 8, each handle 56 acts independently); wherein the two or more actuators are further capable of lifting the two or more arms in a sequential order from one arm to the next arm so as to apply a sequence of lifting forces around the pellicle with the stage holding the photomask in a fixed position for removal of the pellicle from the photomask (the arms on each side of the pellicle can be lifted separately because they have respective actuating handles 56); however Lee et al. is silent of sequential order of actuating each handle 56; Lee et al. teaches the claimed the actuators to adjust position of the arms along X axis (see reproduced and annotated Fig. 8 below); but does not teach the claimed two or more first actuators to adjust position of the arms along both Y and Z axes and does not teach two or more second actuators.

    PNG
    media_image1.png
    729
    959
    media_image1.png
    Greyscale

Kazutoshi teaches (see machine translated document attached) a method of lifting a large pellicle frame 61 with long side length of 500mm or more (par. 0009, 0022, 0025) with inserting arm (projection) of actuator (peeling jig 54) into pellicle side wells (recessed portions 63) of the pellicle frame 61 in a sequential order easily and safely and without requiring a large force (par. 0006, 0024, 0025) comparing peeling the entire pellicle frame at one time. Pellicle removal tool of Kazutoshi is manual and does not teach the claimed first and second actuators.
Claims 2-16 are allowed due to dependency on allowed claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHDI H NEJAD/Examiner, Art Unit 3723